Citation Nr: 1435072	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia.  

4.  Entitlement to service connection for a disability manifested by loss of use of the left side of the body.  

5.  Entitlement to a compensable evaluation for residuals of a fracture of the left mandible.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was previously remanded by the Board in November 2011 for additional development and now returns for appellate consideration.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents located in Virtual VA.  

The issues of entitlement to service connection for residuals of a head injury, whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia, entitlement to service connection for a disability manifested by loss of use of the left side of the body, and entitlement to a compensable evaluation for residuals of a fracture of the left mandible are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, VA denied an application to reopen a claim of entitlement to service connection for residuals of a head injury.  The Veteran filed a timely notice of disagreement and VA issued an October 2004 statement of the case, but the appellant did not file a timely substantive appeal or submit new and material evidence within the one year appeal period.  

2.  Evidence received since the August 2003 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a head injury and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the application to reopen the claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).  

2.  Evidence received since the August 2003 decision is new and material and the claim of entitlement to service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the determination to reopen the claim, no discussion of compliance with VA's duties to notify and assist is necessary at this time.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2013) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the Veterans Claims Assistance Act, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In August 2003, VA denied the Veteran's application to reopen his claim of entitlement to service connection for residuals of a head injury.  Although the Veteran filed a timely notice of disagreement, he did not file a timely substantive appeal after the statement of the case was issued or submit new and material evidence within the one year appeal period.  Therefore, the August 2003 denial is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.1103.  

The claim of entitlement to service connection for residuals of a head injury was first denied in August 1975 because the evidence did not show that the condition was incurred in or aggravated by the Veteran's military service and that it still exists.  

Evidence received since the last final denial includes a September 2001 discharge summary from the Rehabilitation Health Psychology Center, which shows a diagnosis of cognitive disorder not otherwise specified and notes that cognitive impairment is most likely from a brain injury.  As this evidence relates to the present disability element of service connection, a basis for the prior denial, and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-19.  


ORDER

The claim of entitlement to service connection for residuals of a head injury is reopened.  


REMAND

Remand is necessary to ensure that all relevant records are obtained, to provide a medical examination regarding the Veteran's claim of entitlement to service connection for residuals of a head injury, and to ensure that the Veteran and his representative are properly notified of the status of his case.  

Relevant records have been identified that have not been obtained.  First, in the November 2011 remand, the Board directed VA to obtain social services/welfare records from Missouri and California.  VA obtained 2010 records from the Missouri Department of Social Services.  As the Board explained in the November 2011 remand, however, a letter received in March 1983 from the State of Missouri Department of Social Services indicates that the Veteran drew medical assistance from November 1979 to September 1982.  Records related to this period of time must be requested.  Additionally, VA must make a further attempt to obtain records from the State of California.  A December 2012 report shows that VA called an official in California, indicated that VA was attempting to obtain welfare records from 1979 to 1982, and was informed that the California facility is only required to maintain records for five years and records dating back that far would have been destroyed.  Unlike social services in Missouri, however, the record does not indicate when the Veteran received social services or welfare in California.  Therefore, VA must seek clarification from the Veteran and/or request that the appropriate official in California search for any records related to the claimant and provide a negative response if no records are located.  

As early as August 1979, the Veteran reported receiving VA treatment in Columbia, Missouri, Fayetteville, Arkansas, and in Alabama.  Although the record includes a 1976 hospital summary from Tuskegee, Alabama, and a notice that the Veteran was admitted to the VA hospital in Columbia in 1978, complete treatment records should be sought.  

The Veteran has also reported on numerous occasions receiving VA treatment in Salt Lake City, Kansas City, Muskogee, and Tulsa.  Some records from these facilities have been obtained, however, VA must ensure that all relevant records have been obtained, to include any records of treatment before August 1997 and after September 2010.  Any additional relevant records from the Oklahoma Vet Center Ardmore Division should also be obtained, to include any records prior to December 2010 and since December 2011.

Additionally, in a June 2000 VA mental health appointment the Veteran reported a history of inpatient treatment in Colorado and California.  The record does include a May 1975 discharge summary from the Santa Clara Valley Medical Center, however, that summary indicates that further appointments were anticipated.  It is not clear whether the reported inpatient treatment in Colorado was obtained through VA or a private provider.  Clarification should be sought from the Veteran regarding the reported treatment in Colorado and any follow-up treatment after his May 1975 hospitalization in California, so an appropriate attempt can be made to obtain any records.  

Attempts should also be made to obtain any outstanding private treatment records.  An August 1979 psychological summary from Burrell Community Mental Health Center shows that the Veteran reported having been a patient of the Greene County Guidance Clinic in Springfield.  The record includes a statement by Dr. J. E. from Greene County Guidance Clinic that gives a very brief summary of having examined the Veteran in February 1976 and diagnosing schizophrenia.  An attempt should be made to obtain any additional treatment records from the clinic.  An October 2001 discharge summary from Parkside indicates that the Veteran was going to be receiving services from a Grand Lake mental health facility.  Any records of such services should be obtained, with the assistance of the Veteran as necessary.  An April 2010 record from Springfield Residential Care indicates that the Veteran was scheduled to receive psychiatric care with Dr. Simpson.  An attempt should be made to obtain records of any such care.  

The Veteran has also identified treatment during service, and appropriate attempts must be made to obtain such records.  Specifically, an August 1979 psychological summary from Burrell Community Mental Health Center shows that the Veteran reported receiving psychiatric treatment at the Army hospital in Fort Leonard Wood.  The Veteran also identified treatment at the Martin Army Hospital.  The Board notes that Martin Army Hospital records for the year of 1967 were previously searched and a negative response was received.  

In a June 1977 letter, the Veteran's representative at the time indicated that records were missing from a 1969 hospitalization.  Therefore, the Board finds that the Martin Army Hospital records should be searched again for any treatment from 1967 through 1969.  Additionally, the Veteran reported in April 1977 that he was treated for a nervous condition and schizophrenia at Fort Benning, Georgia.  Appropriate attempts must be made to obtain records of any such treatment.  

Regarding the claim of entitlement to service connection for residuals of a head injury, the Board finds that an examination is warranted.  A September 2001 discharge summary from Rehabilitation Health Psychology Center shows a diagnosis of cognitive disorder not otherwise specified, which is observed as being most likely from a brain injury, indicating the possibility of a present disability resulting from residuals of a head injury.  There is a verified in-service event; the Veteran's service treatment records show that he was in a fight and suffered a broken jaw, which was found to have occurred in the line of duty.  The Veteran also reports an incident in service, which is not confirmed by his service records, where he was beaten by his commanding officers.  The Rehabilitation Health Psychology Center records include an observation that the Veteran's cognitive disorder is most likely from a brain injury.  Although those records also identify a post-service head trauma, given the verified in-service incident in which the claimant was hit with sufficient force to break his jaw, the Board finds that there is an indication that a current disability resulting from residuals of a head injury may be associated with an in-service event.  There is a lack of sufficient evidence to make a decision on the claim, and an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Finally, the Board notes that the January 2013 supplemental statement of the case was returned to the Appeals Management Center as undeliverable.  The record also shows that the Appeals Management Center received a January 2013 letter from the Veteran's representative indicating an address for the Veteran different than the address included on the supplemental statement of the case.  There is no indication that the Appeals Management Center sent the supplemental statement of the case to this new address or otherwise attempted to ensure that the Veteran received the supplemental statement of the case after receiving notification that it had not been delivered.  On remand, appropriate steps must be taken to ensure that the Veteran receives correspondence regarding his case.  The Veteran and his representative are reminded to keep VA informed of any address changes.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (A claimant must keep VA informed of his whereabouts.  If he fails to do so there is no burden on VA to "turn up heaven and earth" to find him.) 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his social services/welfare records from Missouri, including any records related to services received from November 1979 and September 1982, and from California.  Request a negative response for any records not located.  

Request that the Veteran clarify the dates and locations of any VA treatment, including any treatment before 1997 and after September 2010.  Regardless of any response by the Veteran, make appropriate attempts to obtain any outstanding, relevant records of VA treatment in Columbia, Fayetteville, Tuskegee, Salt Lake City, Kansas City, Muskogee, and Tulsa, to include any records of relevant treatment prior to August 1997 and after September 2010.  All records related to a 1976 hospitalization in Tuskegee and a 1978 hospitalization in Columbia must specifically be requested.  Any archived records must be searched.  

With any necessary authorization from the Veteran, obtain any outstanding, relevant records from the Oklahoma Vet Center Ardmore Division, to include any records prior to December 2010 and since December 2011.  

Request that the Veteran clarify the dates and locations of any treatment received in Colorado and any treatment received in California after May 1975.  With any necessary authorization from the Veteran, obtain any identified records.  

Ask the Veteran to complete an authorization form, including dates of treatment, so that VA may attempt to obtain any outstanding records from Greene County Guidance Clinic.  Request that the Veteran provide any necessary information and authorization so that VA may attempt to obtain any records of treatment from a Grand Lake mental health facility beginning around October 2001.  Ask the Veteran to complete an authorization form so that VA may attempt to obtain any outstanding records from Springfield Residential Care, to include any treatment by Dr. Simpson.  Ask the Veteran to identify any other private treatment for the claimed conditions since April 2010.  

Request records of any psychiatric treatment of the Veteran from Fort Leonard Wood Army Medical Center.  Request any records of treatment of the Veteran between 1967 and 1969 from the Martin Army Hospital.  Make appropriate attempts to obtain any records of in-service mental health treatment of the Veteran, to include any treatment for a nervous condition or schizophrenia from Fort Benning, Georgia.  

All attempts to obtain the records identified above must be documented in the claims file.  If VA cannot locate any identified records, VA must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal records would be futile.  VA must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  After all possible efforts have been exhausted to secure all pertinent records requested, and after any records received have been added to the claims file, schedule the Veteran for a VA examination to assess any the nature and etiology of any residuals of a head injury.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any current disabilities (other than malunion of the mandible) that are residuals of a head injury, to include any cognitive disorder.  

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that residual of a head injury had onset during or was caused by the Veteran's military service, including but not limited to the incident in which the claimant suffered a broken jaw and other incidents involving head trauma described by the Veteran.  

(c)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any studies or literature relied upon.  The examiner is to specifically address in any report the February through September 2001 records from the Rehabilitation Health Psychology Center.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

All examining physicians are advised that they must discuss the Veteran's self-reported history.  The physicians are advised that while the Veteran is not competent to state that he has suffers from a specific residual of a head injury, such as cognitive disorder, he is competent to report his symptoms.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, Virtual VA file, VBMS file, and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  If any correspondence to the Veteran is returned as undeliverable, including the supplemental statement of the case, document all attempts to obtain his current address in the claims file.  This includes any phone calls to the Veteran or correspondence with his representative to ensure that all appropriate attempts are undertaken to ensure that the claimant receives the correspondence.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


